DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 7, 11, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Deckerd et al. (8,739,438).
Deckerd discloses a greeting card system, comprising: a greeting card 100, defining an outer face 12 and an inner face (Fig. 2); the greeting card including a parallel circuit (Fig. 2) disposed on the inner face thereof; the parallel circuit comprising a power source 20; the parallel circuit further comprising a plurality of electronic devices 16; a switch 24 in operable connection with the parallel circuit; the greeting card comprising a template 14; the template 14 configured to designate a position of at least one of the electronic devices of the plurality of electronic devices; the template comprising a plurality of designations that correspond to a decorative design printed on the outer face of the greeting card (compare Figs. 1 and 2).
Regarding claim 2, see miniature lights 16.
Regarding claim 6, switch 24 constitutes a light controller.
Regarding claim 7, because the claim a single light being turned on and off, the switch 24 meets the recited limitations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Deckerd et al. (8,739,438) in view of Sapp (2010/0199530).
Deckerd discloses the invention substantially as claimed, as set forth above. However, Deckerd does not disclose a vibrator. Sapp teaches that it was known in the art to provide a vibrator on a greeting card. See paragraph 0029. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the greeting card disclosed by Deckerd with a vibrator, as taught by Sapp, in order to enhance the enjoyment of the card.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Deckerd et al. (8,739,438) in view of Taylor et al. (2011/0258892).
Deckerd discloses the invention substantially as claimed, as set forth above. However, it is not known what color the lights 16 are. Taylor teaches that it was known in the art to use different colored lights in an illuminated greeting card. See paragraph 0018. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use different colored lights in the greeting card disclosed by Deckerd, as taught by Taylor, in order to improve the aesthetic appearance of the card.
Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Deckerd et al. (8,739,438) in view of Mayer et al. (2011/0283572).
24.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 9, the prior art does not disclose or suggest using a conductive clay material in a greeting card, or in any analogous device. The previous Office action relied on Lee (2012/0300409) as allegedly teaching the use of a conductive clay material. But that reference uses a thermally conductive clay material to dissipate heat. There is no teaching in Lee to use such a material as an electrical conductor in a greeting card.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C HOGE whose telephone number is (571)272-6645.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY C HOGE/               Primary Examiner, Art Unit 3631